Citation Nr: 1746546	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-33 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left eye disability, claimed as blindness, status post laser surgery.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1989 to July 1997, and had additional service in the Air Force Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In October 2012, the Veteran was scheduled to appear at a Board hearing, but did not appear or provide good cause for his absence.  Accordingly, the request for a Board hearing is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2016).

This matter was previously before the Board in September 2016 at which time it was remanded for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Pursuant to the September 2016 remand, the Veteran underwent a VA examination in June 2017.  Unfortunately, the examiner did not have the Veteran's service treatment records before her at the time of her review of the claims file.  As noted by the Veteran's representative in a September 2017 brief, the examiner noted review of the claims file, but stated she could not find records of treatment for the metallic fragment injury to the Veteran's eye.  Although the examiner did review the February 2010 rating decision which contained a summary of the relevant in-service treatment records from July 1991, she did not have the treating clinicians' assessments and notations before her.  Additionally, it is unclear whether she reviewed the Veteran's lay statements that the wrong eye was noted in the treatment records.  In her medical opinion, she found that the claimed condition was less likely than not incurred in or caused by the in-service incident.  The rationale provided spoke generally about metallic foreign body injuries to the eye, but did not specifically discuss the Veteran's circumstances.  Accordingly, the Board believes an addendum opinion should be obtained so that the VA examiner can review the actual treatment records for the Veteran's in-service eye injury.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  An addendum opinion should be obtained from the same examining optometrist, or if unavailable, another qualified clinician, to determine the nature and etiology of the claimed left eye disability.  The entire claims file, to include all service treatment records, should be made available to the examiner for review, to include specifically the Veteran's service treatment records.  Special attention is directed to the July 24-25, 1991, treatment records, documenting a metal fragment injury to the eye.

The clinician should address whether any current diagnosis of a left eye disability is at least as likely as not (i.e., probability of 50 percent or greater) related to the Veteran's military service, to include status post foreign body entry.  The examiner should specifically discuss the Veteran's assertion that his in-service treatment reports erroneously document treatment for a right eye injury, and that the injury was actually to the left eye.  The examiner should comment upon whether this assertion makes medical sense based on the Veteran's current disabilities, and his reported history and treatment.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




